      Case 1:20-cv-03030-JTR    ECF No. 24   filed 03/02/21    PageID.1142 Page 1 of 15




 1
 2
 3
 4                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON
 5
 6                                                             Mar 02, 2021
                                                                   SEAN F. MCAVOY, CLERK
 7
 8                           UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON
10
11   ALEXJANDRIA D.,                              No. 1:20-CV-03030-JTR
12
                  Plaintiff,                      ORDER GRANTING IN PART
13                                                PLAINTIFF’S MOTION FOR
14                      v.                        SUMMARY JUDGMENT AND
                                                  REMANDING FOR ADDITIONAL
15   ANDREW M. SAUL,                              PROCEEDINGS
16   COMMISSIONER OF SOCIAL
     SECURITY
17
18                Defendant.
19
           BEFORE THE COURT are cross-motions for summary judgment. ECF
20
     No. 16, 22. Attorney D. James Tree represents Alexjandria D. (Plaintiff); Special
21
     Assistant United States Attorney Benjamin Groebner represents the Commissioner
22
     of Social Security (Defendant). The parties have consented to proceed before a
23
     magistrate judge. ECF No. 5. After reviewing the administrative record and the
24
     briefs filed by the parties, the Court GRANTS IN PART Plaintiff’s Motion for
25
     Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
26
     REMANDS the matter to the Commissioner for additional proceedings pursuant to
27
     42 U.S.C. § 405(g).
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 1
      Case 1:20-cv-03030-JTR      ECF No. 24    filed 03/02/21   PageID.1143 Page 2 of 15




 1                                     JURISDICTION
 2         Plaintiff filed applications for Disability Insurance Benefits and
 3   Supplemental Security Income on August 2, 2016, alleging disability since July 2,
 4   20161, due to left leg internal derangement, degenerative joint disease of the left
 5   knee, osteopenia, and gallbladder surgery. Tr. 94. The applications were denied
 6   initially and upon reconsideration. Tr. 165-73, 185-98. Administrative Law Judge
 7   (ALJ) Gerald Hill held a hearing on December 12, 2018, Tr. 49-82, and issued an
 8   unfavorable decision on January 29, 2019, Tr. 26-41. Plaintiff requested review by
 9   the Appeals Council. Tr. 320-21. The Appeals Council denied Plaintiff’s request
10   for review on January 18, 2020. Tr. 1-5. The ALJ’s January 2019 decision thus
11   became the final decision of the Commissioner, which is appealable to the district
12   court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this action for judicial review
13   on March 16, 2020. ECF No. 1.
14                                STATEMENT OF FACTS
15         Plaintiff was born in 1979 and was 35 years old as of her amended alleged
16   onset date. Tr. 35. She completed the 11th grade and had past work as a window
17   assembler, fast food cook, stock clerk, hotel clerk, and house manager. Tr. 76-77,
18   885. On January 5, 2015, she was removing Christmas lights from a house when
19   she fell from the ladder and broke her left leg, knee, and ankle. Tr. 519. She
20   underwent multiple surgeries and was rehabilitating in a skilled nursing facility
21   until March 2015. Tr. 521, 543-44, 617, 622, 683. Her injuries progressively
22   healed, until January 2016 when she fell and re-fractured her leg. Tr. 707. She
23   again had to use crutches and other assistive devices to get around. Tr. 709, 829.
24
25
26         1
               At the hearing Plaintiff amended her alleged onset date to January 5, 2015.
27   Tr. 52-53. The ALJ listed the amended alleged onset date as January 25, 2015. Tr.
28   26.


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 2
      Case 1:20-cv-03030-JTR      ECF No. 24    filed 03/02/21   PageID.1144 Page 3 of 15




 1   She continued to experience pain and swelling in the leg and ankle in the following
 2   years. Tr. 741, 804-06, 808, 948-50, 953.
 3                                STANDARD OF REVIEW
 4         The ALJ is responsible for determining credibility, resolving conflicts in
 5   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 6   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 7   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 8   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 9   only if it is not supported by substantial evidence or if it is based on legal error.
10   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
11   defined as being more than a mere scintilla, but less than a preponderance. Id. at
12   1098. Put another way, substantial evidence is such relevant evidence as a
13   reasonable mind might accept as adequate to support a conclusion. Richardson v.
14   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
15   rational interpretation, the Court may not substitute its judgment for that of the
16   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
17   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
18   administrative findings, or if conflicting evidence supports a finding of either
19   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
20   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
21   supported by substantial evidence will be set aside if the proper legal standards
22   were not applied in weighing the evidence and making the decision. Brawner v.
23   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
24                       SEQUENTIAL EVALUATION PROCESS
25         The Commissioner has established a five-step sequential evaluation process
26   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
27   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
28   four, the burden of proof rests upon the claimant to establish a prima facie case of


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 3
      Case 1:20-cv-03030-JTR     ECF No. 24      filed 03/02/21   PageID.1145 Page 4 of 15




 1   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
 2   met once a claimant establishes that a physical or mental impairment prevents the
 3   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
 4   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
 5   to step five, and the burden shifts to the Commissioner to show (1) the claimant
 6   can make an adjustment to other work; and (2) the claimant can perform specific
 7   jobs that exist in the national economy. Batson v. Commissioner of Social Sec.
 8   Admin., 359 F.3d 1190, 1193-1194 (2004). If a claimant cannot make an
 9   adjustment to other work in the national economy, the claimant will be found
10   disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
11                            ADMINISTRATIVE FINDINGS
12         On January 29, 2019, the ALJ issued a decision finding Plaintiff was not
13   disabled as defined in the Social Security Act.
14         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
15   activity since the alleged onset date. Tr. 28.
16         At step two, the ALJ determined Plaintiff had the following severe
17   impairments: status post left foot, ankle, and knee fracture; left ankle osteoarthritis;
18   obesity; depression; and anxiety. Tr. 29.
19         At step three, the ALJ found Plaintiff did not have an impairment or
20   combination of impairments that met or medically equaled the severity of one of
21   the listed impairments. Tr. 29-32.
22         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
23   she could perform light exertion level work with the following limitations:
24
           The claimant can stand and walk for two out of eight hours and sit for
25         six out of eight hours. In addition, the claimant cannot operate foot
26         controls with her left foot, but can occasionally balance; crawl; kneel;
           and crouch; and climb ramps, stairs, ladders, ropes, and scaffolds. The
27         claimant should avoid concentrated exposure to extreme cold,
28         wetness, vibrations, and hazards. The claimant can work in proximity


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 4
      Case 1:20-cv-03030-JTR     ECF No. 24    filed 03/02/21   PageID.1146 Page 5 of 15




 1         to co-workers but cannot work collaboratively with others. The
           claimant can tolerate occasional superficial interaction with members
 2         of the public.
 3   Tr. 32.
 4         At step four, the ALJ found Plaintiff was unable to perform her past relevant
 5   work as a window assembler, fast food cook, stock clerk, or hotel clerk. Tr. 39.
 6         At step five the ALJ found, considering Plaintiff’s age, education, work
 7   experience, and residual functional capacity, there were jobs that existed in
 8   significant numbers in the national economy that Plaintiff could perform,
 9   specifically identifying the representative occupations of table worker, touch-up
10   screener, and order clerk. Tr. 40-41.
11         The ALJ thus concluded Plaintiff was not under a disability within the
12   meaning of the Social Security Act at any time from the alleged onset date through
13   the date of the decision. Tr. 41.
14                                           ISSUES
15         The question presented is whether substantial evidence supports the ALJ’s
16   decision denying benefits and, if so, whether that decision is based on proper legal
17   standards.
18         Plaintiff contends the ALJ erred by (1) failing to find Plaintiff’s conditions
19   met Listing 1.03; (2) improperly assessing medical opinion evidence; and (3)
20   improperly rejecting Plaintiff’s symptom testimony.
21                                       DISCUSSION
22   1.    Medical Opinion Evidence
23         Plaintiff asserts the ALJ improperly evaluated the medical opinion evidence
24   by offering insufficient reasons for rejecting Dr. Palasi, Dr. Foster, and Dr.
25   Patterson, and failing to fully adopt the state agency reviewing doctors’
26   psychological opinions despite assigning them significant weight. ECF No. 16 at 6-
27   15.
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 5
      Case 1:20-cv-03030-JTR     ECF No. 24     filed 03/02/21   PageID.1147 Page 6 of 15




 1          When an examining or treating physician’s opinion is contradicted by
 2   another physician, the ALJ is required to provide “specific and legitimate reasons”
 3   to reject the opinion. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995);
 4   Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). The specific and legitimate
 5   standard can be met by the ALJ setting out a detailed and thorough summary of the
 6   facts and conflicting clinical evidence, stating his interpretation thereof, and
 7   making findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The
 8   ALJ is required to do more than offer his conclusions, he “must set forth his
 9   interpretations and explain why they, rather than the doctors’, are correct.”
10   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
11          An ALJ may reject the opinion of a non-examining physician by reference to
12   specific evidence in the medical record. Sousa v. Callahan, 143 F.3d 1240, 1244
13   (9th Cir. 1998).
14          a. Dr. Palasi
15          In July 2016, Dr. Myrna Palasi completed a Review of Medical Evidence
16   form for the Washington State Department of Social and Health Services. Tr. 911-
17   12. She opined that Plaintiff continued to be debilitated by chronic pain in her left
18   ankle due to degenerative joint disease of the left foot. Tr. 911. She recommended
19   a “less than sedentary RFC” and a severity rating of 5 for Plaintiff’s left foot
20   injury. Id.
21          The ALJ gave this opinion little weight, finding Dr. Palasi admitted the
22   assessment was not supported by the available medical evidence and did not
23   indicate with sufficient specificity the limitations or whether Plaintiff was capable
24   of performing any of the requirements of sedentary work. Tr. 37. The ALJ further
25   found the opinion was inconsistent with Plaintiff’s everyday activities. Id.
26          Plaintiff argues the ALJ misinterpreted the form comments about support
27   from the medical evidence, and that Dr. Palasi clearly stated Plaintiff was not
28   capable of performing sedentary work. ECF No. 16 at 14. She additionally argues


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 6
      Case 1:20-cv-03030-JTR     ECF No. 24    filed 03/02/21   PageID.1148 Page 7 of 15




 1   that none of the activities noted by the ALJ demonstrate any inconsistency with Dr.
 2   Palasi’s opinion. Id. at 14-15. Defendant argues the ALJ reasonably interpreted the
 3   form and asserts the Court should reject Plaintiff’s speculative interpretation of
 4   what the form meant. ECF No. 22 at 18-19. Defendant further argues the opinion is
 5   not supported by the evidence, which shows Plaintiff’s condition improved, and
 6   the ALJ reasonably discredited the opinion as inconsistent with Plaintiff’s
 7   activities. Id. at 19.
 8          The Court finds the ALJ failed to offer specific and legitimate reasons for
 9   discounting Dr. Palasi’s opinion. Dr. Palasi did not state that her opinion was not
10   supported by available medical evidence. The form instructions directed Dr. Palasi
11   to “review the attached medical evidence and answer the following questions
12   regarding the information recorded in the Disability/Incapacity Determination
13   section of the Review of Medical Evidence referral.” Tr. 911. Dr. Palasi indicated
14   that the diagnoses included in that referral were supported by the available
15   objective medical evidence, but that the severity and functional limits were not,
16   and instead a “less than sedentary” RFC was appropriate. Id. Though the record
17   does not contain the referral form, it is clear from the remainder of Dr. Palasi’s
18   form that she was indicating the referral form functional limitations were not
19   supported by the medical evidence, not her own opinion. Id. To the extent
20   Defendant asserts Dr. Palasi’s opinion is not supported by medical evidence
21   showing improvement as Plaintiff recovered from her impairments, this was not a
22   rationale that was invoked by the ALJ, and thus will not be considered by the
23   Court. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (The Court will
24   “review only the reasons provided by the ALJ in the disability determination and
25   may not affirm the ALJ on a ground upon which he did not rely.”).
26          The ALJ’s comment regarding Dr. Palasi’s failure to indicate “with
27   sufficient specificity the opined limited abilities or whether the claimant is capable
28   of performing any of the requirements of a sedentary exertional level” is likewise


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 7
      Case 1:20-cv-03030-JTR     ECF No. 24     filed 03/02/21   PageID.1149 Page 8 of 15




 1   not specific and legitimate rationale. Dr. Palasi clearly stated her opinion that
 2   Plaintiff was capable of less than sedentary work, and thus was not capable of
 3   performing the demands of sedentary work. Notably, the Commissioner does not
 4   defend the ALJ’s use of this rationale. ECF No. 22 at 18-19.
 5         Finally, the activities identified by the ALJ are not inconsistent with Dr.
 6   Palasi’s opinion. Plaintiff’s ability to engage in regular self-care and basic
 7   everyday activities is not inconsistent with the opinion that Plaintiff is not capable
 8   of performing full-time sedentary work. See Smolen v. Chater, 80 F.3d 1273, 1287
 9   n.7 (9th Cir. 1996) (“The Social Security Act does not require that claimants be
10   utterly incapacitated to be eligible for benefits, and many home activities may not
11   be easily transferable to a work environment where it might be impossible to rest
12   periodically or take medication.”). The ALJ failed to explain how any of the
13   identified activities demonstrate any inconsistency with Dr. Palasi’s opinion. On
14   remand, the ALJ will reconsider Dr. Palasi’s opinion.
15         b. Dr. Foster
16         In May 2016, Plaintiff’s treating doctor, Dr. Steven Foster, completed a
17   letter noting Plaintiff was unable to return to work at that time and should be
18   excused from work until cleared by a provider. Tr. 896.
19         The ALJ gave this opinion little weight, noting Dr. Foster did not provide
20   any specific reason for his opinion and did not state how Plaintiff was limited from
21   performing basic work activities. Tr. 38. The ALJ further noted Dr. Foster’s
22   opinion was generally inconsistent with Plaintiff’s ability to engage in regular self-
23   and household-care, along with other activities. Id.
24         Plaintiff argues the ALJ erred, as Dr. Foster’s opinion was based on
25   significant experience with Plaintiff and was supported by numerous records. ECF
26   No. 16 at 11-12. She further argues the ALJ failed to explain how any of the noted
27   activities were inconsistent with Dr. Foster’s findings. Id. at 13. Defendant argues
28   that the letter commented on an issue reserved to the Commissioner and was


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 8
      Case 1:20-cv-03030-JTR      ECF No. 24    filed 03/02/21   PageID.1150 Page 9 of 15




 1   therefore not useful, and that the ALJ reasonably discredited the letter for failing to
 2   provide any reason for Plaintiff’s inability to work or offering any specific
 3   limitations. ECF No. 22 at 17.
 4         The Court finds the ALJ did not err. The ALJ reasonably discounted the
 5   letter as not including any specific functional limitations or any explanation for
 6   Plaintiff’s inability to work. 20 C.F.R. § 404.1527(c)(3). The regulations make
 7   clear that opinions on the ultimate issue of disability are not due any special
 8   significance. 20 C.F.R. § 404.1527(d).
 9         c. Dr. Patterson
10         Plaintiff attended a consultative psychological exam with Dr. Alexander
11   Patterson in November 2016. Tr. 884-89. Dr. Patterson diagnosed Plaintiff with
12   major depressive disorder, panic disorder with agoraphobia, and social phobia. Tr.
13   887. He offered a guarded prognosis, indicating her symptoms may improve with
14   treatment and medication, but the likelihood of significant improvement over the
15   short term was low due to the chronic and complex nature of her problems. Tr.
16   888. In terms of functioning, he opined Plaintiff would not have difficulty in
17   several areas of regular work functioning, but would have difficulty interacting
18   with coworkers and the public, completing a normal workday without interruptions
19   from her conditions, and dealing with the usual stress encountered in the
20   workplace. Tr. 888-89.
21         The ALJ gave this opinion some weight, noting that the RFC was consistent
22   with Dr. Patterson’s opinion that Plaintiff could work in proximity to coworkers
23   and tolerate superficial interactions with the public, but to the extent that the
24   opinion was vague or inconsistent with Plaintiff’s demonstrated activities, greater
25   weight was being given to the state agency reviewing doctors, whose opinions the
26   ALJ found to be “more consistent with, and better supported by” the evidence. Tr.
27   39.
28   ///



     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 9
     Case 1:20-cv-03030-JTR     ECF No. 24     filed 03/02/21   PageID.1151 Page 10 of 15




 1         Plaintiff argues the ALJ failed to explain how any of the listed activities
 2   were inconsistent with the opinion, and asserts the opinion is well-supported by the
 3   objective observations from the exam. ECF No. 16 at 6-9. Defendant argues the
 4   ALJ reasonably discounted the portions of the opinion that were vague and
 5   inconsistent with Plaintiff’s activities. ECF No. 22 at 19-20.
 6         The Court finds the ALJ did not err, as an opinion’s consistency with the
 7   record is a relevant factor to consider, and Dr. Patterson’s opinion does not clearly
 8   establish what functional abilities Plaintiff retained. However, as this claim is
 9   being remanded for reconsideration of other evidence, the ALJ shall also
10   reconsider this opinion, along with the rest of the record.
11         d. State agency doctors
12         State agency doctors Comrie and Covell reviewed Plaintiff’s file at the
13   initial and reconsideration stages of adjudication and found moderate mental
14   limitations from her anxiety disorder. Tr. 106-07, 140-41. They opined Plaintiff
15   may have occasional lapses in concentration and attention but, with reasonable
16   breaks, was capable of keeping to a schedule and maintaining regular attendance
17   and completing a normal work week without special accommodations. Id. They
18   further stated Plaintiff could work in proximity to coworkers but could not work
19   collaboratively, and could have no more than occasional superficial interaction
20   with the public. Id.
21         The ALJ gave these opinions significant weight, finding them to be
22   generally consistent with the record as a whole, including Plaintiff’s minimal
23   treatment for mental health symptoms, the exam findings from Dr. Patterson, and
24   Plaintiff’s daily activities. Tr. 38. The ALJ additionally noted Drs. Comrie and
25   Covell had the opportunity to examine Plaintiff’s medical records and that the
26   opinions were consistent with the evidence available at the time of their review. Id.
27         Plaintiff argues these opinions indicate a disabling level of limitation, in that
28   “occasional” lapses in concentration and attention indicates Plaintiff would be off-



     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 10
     Case 1:20-cv-03030-JTR      ECF No. 24    filed 03/02/21   PageID.1152 Page 11 of 15




 1   task or unproductive for up to one-third of the workday, and that the ALJ erred by
 2   failing to address that limitation in the decision. ECF No. 16 at 7-8.
 3          The Court finds the ALJ reasonably interpreted the opinion. The sentence
 4   immediately following the comment about occasional lapses in concentration and
 5   attention makes clear that the doctors felt Plaintiff was capable of maintaining
 6   regular work without special accommodations. Tr. 106, 140. Had the doctors felt
 7   Plaintiff had a disabling level of mental impairment, the claim would have been
 8   allowed at the initial or reconsideration stage. The ALJ’s interpretation is
 9   supported by substantial evidence, and the ALJ accounted for these opinions in the
10   RFC.
11   2.     Step three
12          Plaintiff argues the ALJ erred in making inadequate step three findings.
13   Specifically, she asserts the evidence supports finding her conditions meet the
14   severity of Listing 1.02 or 1.03, due to her inability to ambulate effectively
15   following her multiple leg fractures. ECF No. 16 at 3-5.
16          At step three of the sequential evaluation process, the ALJ considers whether
17   one or more of the claimant’s impairments meets or equals an impairment listed in
18   Appendix 1 to Subpart P of the regulations. 20 C.F.R. § 404.1520(a)(4)(iii). Each
19   Listing sets forth the “symptoms, signs, and laboratory findings” which must be
20   established for a claimant’s impairment to meet the Listing. Tackett v. Apfel, 180
21   F.3d 1094, 1099 (9th Cir. 1999). If a condition meets or equals a Listing, the
22   claimant is considered disabled without further inquiry. 20 C.F.R. § 404.1520(d).
23          Listing 1.02A for major dysfunction of a joint requires a showing of
24
            Gross anatomical deformity (e.g., subluxation, contracture, bony or
25          fibrous ankylosis, instability) and chronic joint pain and stiffness with
26          signs of limitation of motion or other abnormal motion of the affected
            joint(s), and findings on appropriate medically acceptable imaging of
27          joint space narrowing, bony destruction, or ankylosis of the affected
28          joint(s). With . . . [i]nvolvement of one major peripheral weight-


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 11
     Case 1:20-cv-03030-JTR      ECF No. 24     filed 03/02/21   PageID.1153 Page 12 of 15




 1         bearing joint (i.e., hip, knee, or ankle), resulting in inability to
           ambulate effectively, as defined in 1.00B2b.
 2
 3   20 C.F.R. Part 404, Subpart P, Appendix 1, §1.02A. Listing 1.03 is met when the
 4   record shows “Reconstructive surgery or surgical arthrodesis of a major weight-
 5   bearing joint, with inability to ambulate effectively, as defined in 1.00B2b, and
 6   return to effective ambulation did not occur, or is not expected to occur, within
 7   12 months of onset.” Id., §1.03.
 8         An inability to ambulate effectively is defined as:
 9
           an extreme limitation of the ability to walk; i.e., an impairment(s) that
10         interferes very seriously with the individual’s ability to independently
11         initiate, sustain, or complete activities. Ineffective ambulation is
           defined generally as having insufficient lower extremity functioning
12
           to permit independent ambulation without the use of a hand-held
13         assistive device(s) that limits the functioning of both upper
14         extremities.

15
     20 C.F.R. Part 404, Subpart P, Appendix 1, §1.00B2b.
16
           Plaintiff argues the ALJ erred in failing to discuss Listing 1.03, and argues
17
     that both listings are met given the evidence demonstrating Plaintiff’s ongoing
18
     inability to ambulate effectively. ECF No. 16 at 3-5. Defendant argues Plaintiff
19
     only used assistive devices while recovering from injuries, and asserts the record
20
     does not demonstrate any continuous 12 month period of an inability to ambulate
21
     effectively. ECF No. 22 at 4-6.
22
           The Court finds the ALJ did not err. Following her January 2015 initial
23
     injury, Plaintiff had multiple surgeries and was non-weightbearing and using
24
     assistive devices for many months during her recovery. Tr. 600, 604, 681. By
25
     September 2015 she was doing well overall, and was using a knee brace to increase
26
     her feeling of stability, but was not noted to be using any assistive devices. Tr.
27
     716-17, 831. Prior to her second injury in January 2016, she was noted to have
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 12
     Case 1:20-cv-03030-JTR     ECF No. 24    filed 03/02/21   PageID.1154 Page 13 of 15




 1   been able to walk several city blocks with only mild discomfort. Tr. 708-09.
 2   Following her second fracture in January 2016, she was again non-weightbearing
 3   and using crutches, and continued to use a brace and walk with crutches through
 4   February 2016. Tr. 708-09, 829. The record contains no mention of any further use
 5   of hand-held assistive devices during her recovery, and by August 2016 and in the
 6   months following, she was not using any assistive device. Tr. 805, 808, 884.
 7         Because the record does not contain evidence of any continuous 12-month
 8   period of Plaintiff being unable to ambulate effectively, the ALJ did not err in his
 9   discussion of Listing 1.02 or his failure to discuss Listing 1.03. However, as this
10   claim is being remanded on other bases, the ALJ shall consider any additional
11   evidence submitted and make findings regarding each of the steps of the sequential
12   evaluation process, including Step Three.
13   3.    Plaintiff’s subjective statements
14         Plaintiff contends the ALJ erred by improperly rejecting her subjective
15   statements. ECF No. 16 at 15-21.
16          It is the province of the ALJ to make determinations regarding a claimant’s
17   subjective reports. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
18   However, the ALJ’s findings must be supported by specific, cogent reasons.
19   Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Once the claimant
20   produces medical evidence of an underlying medical impairment, the ALJ may not
21   discredit testimony as to the severity of an impairment merely because it is
22   unsupported by medical evidence. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.
23   1998). Absent affirmative evidence of malingering, the ALJ’s reasons for rejecting
24   the claimant’s testimony must be “specific, clear and convincing.” Smolen v.
25   Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
26   (9th Cir. 1996). “General findings are insufficient: rather the ALJ must identify
27   what testimony is not credible and what evidence undermines the claimant’s
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 13
     Case 1:20-cv-03030-JTR     ECF No. 24    filed 03/02/21   PageID.1155 Page 14 of 15




 1   complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.
 2   1993).
 3         The ALJ concluded Plaintiff’s medically determinable impairments could
 4   reasonably be expected to cause some of the alleged symptoms; however,
 5   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
 6   those symptoms were not entirely consistent with the medical evidence and other
 7   evidence in the record. Tr. 33. The ALJ found Plaintiff’s allegations to be
 8   unsupported by her demonstrated activities, her use of assistive devices that were
 9   not medically necessary, regularly presenting in no acute distress, her minimal
10   treatment for her mental health impairments, and the relatively unremarkable
11   findings from the consultative psychological exam. Tr. 35-36.
12         Plaintiff argues the ALJ erred in failing to indicate what specific testimony
13   was being rejected, and that the ALJ failed to consider the context surrounding
14   many of the factors cited. ECF No. 16 at 15-21. Defendant argues the ALJ
15   reasonably weighed the medical evidence, Plaintiff’s minimal treatment, and her
16   activities in disregarding her allegations of disabling pain and mental health
17   symptoms. ECF No. 22 at 6-14.
18         As this claim is being remanded for reconsideration of the medical evidence,
19   the ALJ shall also reconsider Plaintiff’s subjective statements, along with any
20   additionally submitted evidence.
21                                      CONCLUSION
22         Plaintiff argues the ALJ’s decision should be reversed and remanded for the
23   payment of benefits. The Court has the discretion to remand the case for additional
24   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
25   (9th Cir. 1996). The Court may award benefits if the record is fully developed and
26   further administrative proceedings would serve no useful purpose. Id. Remand is
27   appropriate when additional administrative proceedings could remedy defects.
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 14
     Case 1:20-cv-03030-JTR     ECF No. 24     filed 03/02/21   PageID.1156 Page 15 of 15




 1   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
 2   finds that further development is necessary for a proper determination to be made.
 3         The ALJ’s RFC determination is not supported by substantial evidence in
 4   this case and must be reevaluated. On remand, the ALJ shall reevaluate the medical
 5   evidence and make new findings on each of the five steps in the sequential process,
 6   taking into consideration any other evidence or testimony relevant to Plaintiff’s
 7   disability claim.
 8         Accordingly, IT IS ORDERED:
 9         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
10   GRANTED IN PART.
11         2.     Defendant’s Motion for Summary Judgment, ECF No. 22, is
12   DENIED.
13         3.     The matter is REMANDED to the Commissioner for additional
14   proceedings consistent with this Order.
15         4.     An application for attorney fees may be filed by separate motion.
16         The District Court Executive is directed to file this Order and provide a copy
17   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
18   the file shall be CLOSED.
19         IT IS SO ORDERED.
20         DATED March 2, 2021.
21
22                               _____________________________________
                                           JOHN T. RODGERS
23                                UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 15
